DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2021 has been entered.

Status of Amendment
The amendment filed on 5 November 2021 fails to place the application in condition for allowance. 
Claims 1-6 and 8 are currently pending.
Claims 1-6 are currently under examination.
Claim 8 is currently withdrawn.

Status of Rejections
The rejection of claims 1-6 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 21 October 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2013/0121873 A1) in view of Cooper et al (US 2,575,409) and Savage (US 2,393,816).
As to claims 1, 2, and 5-6,  Kimura discloses method for producing a metal porous body, comprising the steps of: 
	performing electrical conduction treatment on a surface of a skeleton of a sheet-like resin porous body having the skeleton with a three-dimensional network structure, to obtain a conductive resin porous body having a conductive layer (Fig. 1 #s 101/102 Fig. 2 #1 “three dimensional network structure” #2 “conductive layer [0029], [0033]-[0036]) ; 

	performing treatment of removing at least the resin porous body from the plated resin porous body to obtain a metal porous body (Fig. 1 # 104 and 2a (d) [0042]).
	Kimura discloses using a rotating electrode roller (#26 [0041]) but fails to explicitly disclose wherein power is supplied to a rotation shaft of a rotating electrode roller while a porous contact surface of a power supply brush is brought into sliding contact with the rotation shaft with a lubricant, not containing conductive metal powder, interposed therebetween.
	Cooper discloses supplying power to an electroplating apparatus (Title) to a rotation shaft (roller shaft 11) of a rotating electrode roller while a contact surface of a power supply brush is brought into sliding contact with the rotation shaft (#24 contacts). Cooper further discloses heat generated by the power supply brush is dissipated to the outside by a heat dissipation member connected to the power supply brush (#s block 30 to projection -38), the power supply brush is disposed at each of the rotation shafts provided at both axial end portions of the electrode roller, and power is supplied to each rotation shaft while the contact surface of the corresponding power supply brush is brought into sliding contact with the rotation shaft (See Fig. 4 plural 24s about the axis required by instant claim 5), when the electrode roller is rotated, a part of an outer circumference of the rotation shaft of the electrode roller is immersed, through an upper opening of a container (#23), into the lubricant stored within the container that is disposed below the rotation shaft (#49 through opening from cover 46 in container 15 as required by instant claim 1). Cooper further discloses wherein the power supply brush is biased and pressed against the rotation shave by a biasing member (#s spring 28 by instant claim 6).

	Savage is of analogous art in providing electrical connections using contact brushes.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the lubrication and power supply brushes of Cooper in the apparatus of Kimura because prevents overheating and allow for continuous lubrication of the contacts thus increase the life of the conductor (col. 1 lines 24-54). Further, it would have been obvious to provide a porous contact surface as taught by Savage in with the power supply brushes, or shoes, of Kimura, as modified by Cooper to allow lubrication at the contact surface to increase the life of the contact (col. 1 lines 35-36 Savage).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, as modified by Cooper and Savage, in further view of Adams (US No 340,537) OR Myers (US 2,153,049).
As to claims 3 and 4, Kimura, as modified by Cooper and Savage, fails to explicitly disclose wherein, in the electroplating treatment, abrasion powder generated on the contact surface of the power supply brush is guided and discharged to the outside by a groove formed on the contact surface and wherein the groove is formed so as to extend in a direction crossing a direction tangent to the rotation shaft of the electrode roller.
	Adams discloses an electrical commutator with a power supply brush (p. 1 line 7) which has a groove (“segments” p. 1 lines 40-52) which allows for anti-friction qualities, and allow the passage of an particle formation (pg. 1 lines 47-50). Myers discloses a brush for electrical 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used diagonal grooves on the contact surface of the brush as taught by Adams OR Myers in the method of Kimura, as modified by Cooper and Savage, because it allows for generated particles to be removed from the contact surface and provide anti-friction between the brush and the rotating surface.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795